DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 11/23/2021 has been entered. Claims 1-30 are pending. Claims 1-30 are currently rejected.
	

	Claim Objections
Claim 1, 13, 25, and 28 are objected to because of the following informalities:  
In each of claim 1 (line 8), claim 13 (line 11), claim 25 (line 10), and claim 28 (line 7), claim language “transmissions based at least in part on determining that that the collision is to occur” should change to “transmissions based at least in part on determining that the collision is to occur”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 3, 8, 15, 20, 27, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 3, 15, 27, and 30, there is a lack of written description of the claim limitation “performing the multiplexing of the remaining UCI prior to determining whether the collision is to occur” in the specification.  Applicant has not pointed out support in the specification nor does it appear to be support in the specification for disclosing performing the multiplexing of the remaining UCI (with one of the multiple PUSCH transmissions based at least in part on determining that the collision is to occur) prior to determining whether the collision is to occur. 
Regarding claims 8 and 20, there is a lack of written description of the claim limitation “dropping the PUCCH transmission comprises dropping the PUCCH transmission based at least in part on performing the multiplexing” in the specification.  Applicant has not pointed out support in the specification nor does it appear to be support in the specification for disclosing dropping the PUCCH transmission comprises dropping the PUCCH transmission based at least in part on performing the multiplexing (of the remaining UCI with one of the multiple PUSCH transmissions based at least in part on determining that the collision is to occur) prior to determining whether the collision is to occur. 

Claim Rejections - 35 USC § 102
Claims 1-2, 4-7, 9-11, 13-14, 16-19, 21-23, 25-26, and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2021/0051509 A1) hereinafter “Wu”.
Regarding claim 1:
Wu discloses a method of wireless communication performed by a user equipment (Fig. 4, 120), comprising: 
determining whether a collision is to occur between a physical uplink control channel (PUCCH) transmission that includes a scheduling request (SR) and remaining uplink control information (UCI), and multiple physical uplink shared channel (PUSCH) transmissions in a slot (Para. [0040], [0077]-[0078], [0080]-[0083]; BSR and HARQ feedback may correspond to “remaining uplink control information”); 
performing multiplexing of the remaining UCI with one of the multiple PUSCH transmissions based at least in part on determining that the collision is to occur (Para. [0084]); and 
transmitting, to a base station (BS) (Fig. 4, 110), the PUCCH transmission or the multiple PUSCH transmissions based at least in part on determining whether the collision is to occur in the slot (Para. [0082]-[0084]). 
Regarding claim 2:
Wu further discloses wherein the PUCCH transmission includes: the SR and a hybrid automatic repeat request (HARQ) acknowledgement (ACK), the SR and channel state indication (CSI), the SR, the HARQ ACK, and the CSI, or the SR without the HARQ ACK or the CSI (Para. [0080]).
Regarding claim 4:
Wu further disclose determining whether the multiple PUSCH transmissions include a PUSCH transmission with an uplink shared channel (UL-SCH) transmission in the slot based at least in part on determining whether the collision is to occur (Para. [0080] and [0090]; transmission of CSI or uplink data on a PUSCH). 
	Regarding claim 5:
Wu further discloses determining that the multiple PUSCH transmissions include the PUSCH transmission with the UL-SCH transmission in the slot; and determining to not transmit the SR with the 
	Regarding claim 6:
Wu further discloses determining to not re-determine a resource for the PUCCH transmission based at least in part on dropping the SR from the PUCCH transmission (Para. [0083], [0084], [0087]).
Regarding claim 7:
Wu further disclose dropping the PUCCH transmission based at least in part on dropping the SR from the PUCCH transmission (Para. [0084]).
Regarding claim 9:
Wu further discloses wherein transmitting the PUCCH transmission or the multiple PUSCH transmissions comprises transmitting the multiple PUSCH transmissions based at least in part on dropping the PUCCH transmission (Para. [0084]; multiplexing the at least one CSI reporting transmission and the SR, BSR, and/or HARQ feedback in PUSCH.)
Regarding claim 10: 
Wu further disclose determining that another set of PUSCH transmissions do not include another PUSCH transmission with another UL-SCH transmission (Para. [0090]; if UE has no data to send,  CSI reporting is transmitted); and  dropping the other set of PUSCH transmissions based at least in part on determining that the other set of PUSCH transmissions does not include the other PUSCH transmission with the other UL-SCH transmission (Para. [0086]; CSI reporting may be dropped if it collides with PUCCH).
	Regarding claim 11:
Wu further disclose transmitting another PUCCH transmission scheduled to collide with the other set of PUSCH transmissions and including another SR, based at least in part on dropping the other set of PUSCH transmissions (Para. [0086]). 
Regarding claim 13:
Wu discloses a user equipment (UE) (Fig. 4, 120) for wireless communication, comprising: a memory (Fig. 4, 482); and one or more processors (Fig. 4, 480) operatively coupled to the memory, the memory and the one or more processors configured to: 
determining whether a collision is to occur between a physical uplink control channel (PUCCH) transmission that includes a scheduling request (SR) and remaining uplink control information (UCI), and multiple physical uplink shared channel (PUSCH) transmissions in a slot; 
performing multiplexing of the remaining UCI with one of the multiple PUSCH transmissions based at least in part on determining that the collision is to occur; and 
transmitting, to a base station (BS), the PUCCH transmission or the multiple PUSCH transmissions based at least in part on determining whether the collision is to occur in the slot. 
(See rejection of claim 1).
Regarding claims 14, 16-19, and 21-23:
See rejections of claims 2, 4-7, and 9-11.
Regarding claim 25:
Wu discloses a non-transitory computer-readable medium (Fig. 4, 482; Fig. 12, 1212) storing one or more instructions (Fig. 12, 1214, 1216, and 1218) for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: 
determine whether a collision is to occur between a physical uplink control channel (PUCCH) transmission that includes a scheduling request (SR) and remaining uplink control information (UCI), and multiple physical uplink shared channel (PUSCH) transmissions in a slot; 
perform multiplexing of the remaining UCI with one of the multiple PUSCH transmissions based at least in part on determining that the collision is to occur; and 

(See rejection of claim 1).
Regarding claims 26, 28, and 29:
See rejections of claims 2, 13 and 14.

Claim Rejections - 35 USC § 103
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Xiong et al. (US 2020/0037314 A1) hereinafter “Xiong”.
Regarding claim 12:
Wu does not disclose wherein determining whether the collision is to occur comprises determining whether the PUCCH transmission and the multiple PUSCH transmissions overlap in the slot.
Xiong teaches determining whether a PUCCH transmission and multiple PUSCH transmissions overlap in a slot (Fig. 1 and 2; PUCCH 104/204 and PUSCH 102/202 overlap in time/frequency in a slot; Para. [0029]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wu in view of Xiong to include the feature that determining whether the collision is to occur comprises determining whether the PUCCH transmission and the multiple PUSCH transmissions overlap in the slot, in order to avoid collisions between PUCCH and PUSCH transmission overlapped within a slot. 
Regarding claim 24:
See rejection of claim 12.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BO HUI A ZHU/Primary Examiner, Art Unit 2465